COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Hira Azhar v. Mohammed Ali Choudhri
Appellate case number:       01-20-00169-CV
Trial court case number:     2015-36895
Trial court:                 312th District Court of Harris County

        Appellant, Hira Azhar, has filed a motion for extension of time to file her appellant’s
brief. After extensions granted by this Court, appellant’s brief was due to be filed on
June 24, 2021. On June 28, 2021, the Clerk of this Court notified appellant that the time
for filing her brief had expired, and that failure to file a brief within ten days may result in
dismissal of her appeal for want of prosecution. See TEX. R. APP. P. 38.6, 42.3.
       Later on June 28, 2021, appellant filed a “Notice of Intent to File Brief of
Appellant,” notifying the Court that counsel for appellant intended to file a brief on behalf
of appellant by June 30, 2021. However, no brief was filed.
        On July 14, 2021, appellant filed a motion for extension of time to file a brief,
requesting that the deadline for filing appellant’s brief be extended to July 20, 2021, and
that “it is not anticipated that further extensions of time will be sought.” The motion
includes a certificate of conference representing that appellee, Mohammed Ali Choudhri,
is unopposed to the relief requested. See TEX. R. APP. P. 10.3(a)(2). However, later on
July 14, 2021, Choudhri filed a letter with the Clerk of this Court informing us that, despite
the representations made in appellant’s motion, Choudhri is opposed to the requested
extension for appellant to file her brief.
       The motion is granted. Appellant’s brief is due to be filed no later than July 20,
2021. However, no further requests for extension will be considered by the Court
absent extraordinary circumstances, and the failure to file a brief on or before July
20, 2021 will result in the dismissal of appellant’s appeal for want of prosecution. See
TEX. R. APP. P. 38.8(a)(1) (allowing dismissal for appellant’s failure to timely file brief),
42.3(b) (allowing dismissal for want of prosecution), 42.3(c) (allowing dismissal for failure
to comply with appellate court order or notice from appellate court clerk).
      It is so ORDERED.

Judge’s signature: ___/s/ Ampara Guerra_______
                    Acting individually  Acting for the Court

Date: ___July 20, 2021____